Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
Judgment affirmed. The suit was not brought within six months from the expiration of the credit. The mere filing of a complaint is not sufficient to constitute a suit brought within the meaning of the Mechanics’ Lien Law. The filing of the complaint and the issuing of the summons are required by the General Practice Act, and the provision in the General Limitation Act, (Wood’s Dig. 45) that the filing of the complaint shall* be deemed a commencement of the suit, applies to that act only, and not to the Mechanics’ Lien Law.